      Case 1:19-cr-00561-LAP Document 138 Filed 08/24/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,

       -versus-                                 19-CR-561 (LAP)
                                                11-CV-691 (LAK)
STEVEN DONZIGER,
                                                      ORDER
              Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

     In an abundance of caution, this order is issued to put Mr.

Donziger’s former lead counsel, Andrew Frisch, who has been

conditionally allowed to withdraw, on notice that he may be

required to serve as Mr. Donziger’s attorney at the trial long

scheduled to begin on September 9, 2020.

     On July 4, 2020, Mr. Frisch (who had represented Mr.

Donziger since August 11, 2019) moved for leave to withdraw as

Mr. Donziger’s lawyer.     (Dkt. nos. 11, 98.)     At that time, trial

was (and at all times remained) set for September 9, 2020,

having been adjourned from the initial trial date of June 15.

(See dkt. no. 87.)    Mr. Frisch gave no reason for his withdrawal

request, noting only that Richard Friedman -- who was admitted pro

hac vice to represent Mr. Donziger -- would be lead counsel.

(Dkt. nos. 72, 98.)    The Court granted Mr. Frisch’s withdrawal

motion on the express condition that such withdrawal would “not

affect the trial date,” which was then and is now September 9,



                                    1
        Case 1:19-cr-00561-LAP Document 138 Filed 08/24/20 Page 2 of 4



2020.    (Dkt. no. 99.)    Neither Mr. Frisch nor any other defense

lawyer objected to that order in any respect.1

     On July 29, 2020, Mr. Donziger’s current defense team moved

to postpone the trial for a number of reasons, including their

views regarding the current travel restrictions and health risks

they assert are imposed by the COVID-19 pandemic.            (Dkt. no.

111, 119.)    On August 17, 2020, the Court denied that motion and

directed that trial would proceed on September 9 as long

scheduled and as they each knew when they each appeared herein.

(Dkt. no. 124.)     The Court noted that at least two of Mr.

Donziger’s attorneys -- Mr. Friedman and Ms. Regan -- would be able

to attend the trial in person and that his remaining attorneys

could participate by videoconference.         (Id. at 3-5.)

     It now appears that Mr. Frisch’s conditional withdrawal as

Mr. Donziger’s counsel might indeed end up affecting the trial

date for two reasons.      First, Mr. Friedman and Ms. Regan have

moved for reconsideration of the Court’s order declining to

delay the trial, and, although briefing has not yet closed, the

motions suggest that defense counsel, all of whom report that

they live outside New York State, might be unwilling appear for

the long set September 9 trial date given their articulated

concerns about contracting COVID-19 while traveling to New York


1
     Mr. Donziger now has four lawyers of record: Mr. Friedman,
Lauren Regan, Zoe Littlepage, and Martin Garbus. (Dkt. nos. 72,
81, 86, 101.)

                                      2
        Case 1:19-cr-00561-LAP Document 138 Filed 08/24/20 Page 3 of 4



City.    (See dkt. no. 130, 132.)         Second, at the Curcio hearing

held today on the issue of Mr. Friedman’s and Ms. Littlepage’s

potential conflicts as a result of being copied on certain

correspondence the special prosecutors plan to introduce as

evidence against Mr. Donziger, Mr. Donziger expressed the desire

to consult with independent counsel to understand and receive

advice as to whether he should waive the potential conflict.2

The outcome of that process remains unclear, but one possibility

is that the Court finds Mr. Friedman and Ms. Littlepage to be

conflicted and that Mr. Donziger declines to waive that

conflict, thus depriving him of their services as trial counsel.

     If Mr. Donziger’s current counsel declines to attend the

long-scheduled trial in person and Mr. Donziger finds that

unacceptable, or if Mr. Donziger declines to waive any potential

conflict with respect to Mr. Friedman and Ms. Littlepage that

the Court might find to exist, the condition on which the Court

permitted Mr. Frisch to withdraw as Mr. Donziger’s counsel --

i.e., that his withdrawal “not affect the trial date” -- would not

be satisfied, and the Court’s order conditionally allowing his

withdrawal would be null and void.           Although it remains to be

seen how this situation will play out, out of an abundance of

caution and so that he can plan, Mr. Frisch is hereby put on


2
     The Court has directed that CJA counsel be available to
advise Mr. Donziger in this context, and an attorney from the
CJA panel was present at today’s hearing.

                                      3
         Case 1:19-cr-00561-LAP Document 138 Filed 08/24/20 Page 4 of 4



notice that he may be called on to handle Mr. Donziger’s trial

defense, which will commence on September 9, 2020, just as it

was scheduled to when Mr. Frisch made his motion.



SO ORDERED.


Dated:     August 24, 2020
           New York, New York




                                           ____________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                       4
